DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-13, as filed are currently pending and have been considered below.

Claim Objections
Claims 1, 12 and 13 are objected to because of the following informalities:  In lines 2 of each of the above claims, the phrase “clamping band the two” should be replaced by --clamping band two--.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “42”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US 2014/0331458).
Regarding claim 1, Ozawa discloses an apparatus comprising:
a clamping band (H1) the two end portions of which overlap one another in a closed condition (Fig. 2 shows wherein the inner bland is occluded wherein this arrange is considered to meet an overlapped condition) of the clamping clip forming an inner band portion (6) and an outer band portion (5; Fig. 1 shows wherein small width portion 11 is inward of outer portions of 8), the clamping band including:
a first tensioning hook (3) arranged on the outer band portion; and,
a second tensioning hook (4) arranged on the inner band portion, the second tensioning hook including an inclined surface (15; Fig. 2 as shown) facing the outer band portion as a ramp;
wherein at least one of the first tensioning hook and the second tensioning hook includes a plurality of projections (17) facing away from the other of the first tensioning hook and the second tensioning hook; and
the plurality of projections are arranged adjacent to each other along a width of the clamping band (Fig. 1 as shown).


a tongue (11, 13, 13A) arranged at the overlapped inner band portion; and,
a tongue channel (7) arranged in the overlapping outer band portion, the tongue channel being complementary to the shape of the tongue for receiving the tongue (Fig. 3 as shown), wherein the tongue includes:
a root part (13, 13A) that decreases in width from a first width to a second width, the second width being less than the first width (Fig. 4 as shown); and,
an end part (portion of 11 adjoining 13A) adjoining the root part, the end part including a third width equal to the second width.

Regarding claim 12, Ozawa an apparatus comprising:
a flat clamping band (H1) the two end portions of which overlap one another in a closed condition (Fig. 2 shows wherein the inner bland is occluded wherein this arrange is considered to meet an overlapped condition) of the clamping clip forming an inner band portion (6) and an outer band portion (5; Fig. 1 shows wherein small width portion 11 is inward of outer portions of 8), the clamping band including:
a length extending between the two end portions (Fig. 4 as shown along X-axis);
a width arranged perpendicular to the length (Fig. 4 as shown along Y axis);
a first tensioning hook (3) arranged on the outer band portion; and,

wherein:
at least one of the first tensioning hook and the second tensioning hook includes a plurality of projections (17) facing away from the other of the first tensioning hook and the second tensioning hook; and,
the plurality of projections are arranged adjacent to each other along a width of the clamping band (Fig. 1 as shown).

Regarding claim 13, Ozawa an apparatus comprising:
a clamping band (H1) the two end portions of which overlap one another in a closed condition (Fig. 2 shows wherein the inner bland is occluded wherein this arrange is considered to meet an overlapped condition) of the clamping clip forming an inner band portion (6) and an outer band portion (5; Fig. 1 shows wherein small width portion 11 is inward of outer portions of 8), the clamping band including:
a length extending between the two end portions (Fig. 4 as shown along X-axis);
a width arranged perpendicular to the length and extending between a first side and a second side (Fig. 4 as shown along Y axis);
a first tensioning hook (3) arranged on the outer band portion; and,

wherein at least one of the first tensioning hook and the second tensioning hook:
includes a plurality of projections (17) facing away from the other of the first tensioning hook and the second tensioning hook; and,
is arranged between and spaced apart from the first side surface and the second side surface (Fig. 1 and 3 as shown).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677